  21-10699-dsj        Doc 86       Filed 06/18/21 Entered 06/18/21 16:56:46             Main Document
                                                 Pg 1 of 2
                                                                     Hearing Date: June 24, 2021 at 10:00 a.m.


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Minta J. Nester
Brian F. Shaughnessy

Attorneys for Albert Togut, Not Individually
But Solely in His Capacity as Chapter 7 Interim Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

           NOTICE OF TELEPHONIC HEARING TO CONSIDER THE
        APPLICATION FOR AN ORDER (A) DESIGNATING MITCHELL H.
       KOSSOFF AS THE RESPONSIBLE OFFICER OF THE DEBTOR AND
     (B) COMPELLING HIM TO (1) PRODUCE INFORMATION REQUESTED
    BY THE CHAPTER 7 TRUSTEE; (2) APPEAR FOR EXAMINATIONS UNDER
   OATH AT THE BANKRUPTCY CODE SECTION 341 MEETING OF CREDITORS;
      AND (3) OTHERWISE COOPERATE WITH THE CHAPTER 7 TRUSTEE

                 PLEASE TAKE NOTICE that on May 28, 2021, Albert Togut, not

individually but solely in his capacity as the Chapter 7 Interim Trustee of the estate of

the above-captioned debtor, filed the Application for an Order (A) Designating Mitchell H.

Kossoff as the Responsible Officer of the Debtor and (B) Compelling Him to (1) Produce

Information Requested by the Chapter 7 Trustee; (2) Appear for Examinations under Oath at the

Bankruptcy Code Section 341 Meeting of Creditors; and (3) Otherwise Cooperate with the

Chapter 7 Trustee [Docket No. 36] (the “Designation Motion”).
 21-10699-dsj      Doc 86   Filed 06/18/21 Entered 06/18/21 16:56:46     Main Document
                                          Pg 2 of 2



             PLEASE TAKE FURTHER NOTICE that a telephonic hearing

(the “Hearing”) to consider the Designation Motion and all pleadings filed in response

thereto will be conducted by the Honorable David S. Jones, United States Bankruptcy

Judge for the Southern District of New York on June 24, 2021 at 10:00 a.m. (Prevailing

Eastern Time).

             PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the

Hearing must make arrangements through Court Solutions LLC at

www.court-solutions.com. Instructions to register for Court Solutions LLC are attached to

Gen. Ord. M-543.

             PLEASE TAKE FURTHER NOTICE that Gen. Ord. M-543, along with other

temporary procedures implemented by the Bankruptcy Court in connection with the

COVID-19 pandemic (including electronic filing procedures for pro se parties) can be

found by visiting www.nysb.uscourts.gov (the “Bankruptcy Court’s Website) and clicking

on the “Coronavirus COVID-19 Protocol” banner.


DATED: New York, New York
       June 18, 2021

                                          ALBERT TOGUT,
                                          Not individually but solely in his capacity as
                                          Chapter 7 Interim Trustee of
                                          Kossoff PLLC
                                          By His Counsel,
                                          TOGUT, SEGAL & SEGAL LLP
                                          By:

                                          /s/ Neil Berger
                                          NEIL BERGER
                                          MINTA J. NESTER
                                          BRIAN F. SHAUGHNESSY
                                          One Penn Plaza, Suite 3335
                                          New York, New York 10119
                                          (212) 594-5000




                                            2
